[a2019rsuawardandagreemen001.jpg]
Exhibit 10.1 MVB FINANCIAL CORP. RESTRICTED STOCK UNIT GRANT NOTICE 2013 STOCK
INCENTIVE PLAN (AMENDED) MVB Financial Corp. (the “Company”) hereby awards to
Participant the number of restricted stock units (“RSUs”) set forth below (the
“Award”). The Award is subject to all the terms and conditions as set forth in
this Notice, the MVB Financial Corp. 2013 Stock Incentive Plan (Amended) (the
“Plan”) and the Restricted Stock Unit Agreement (the “Award Agreement”), both of
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not explicitly defined herein but defined in the Plan or the Award
Agreement will have the same definitions as in the Plan or the Award Agreement.
In the event of any conflict between the terms of the Award and the Plan, the
terms of the Plan will control. Participant Name: Date of Grant: Vesting
Commencement Date: Vesting Date/Schedule As set forth on Exhibit A Number of
RSUs: Vesting Schedule: The Award vests as of the Vesting Date, subject to
Participant’s Continuous Service with the Company through each such vesting
date. Each installment of RSUs that vests hereunder is a “separate payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2). Issuance Schedule:
Subject to any change on a Capitalization Adjustment, one share of Common Stock
will be issued for each RSU which vests at the time set forth above. Right of
First Refusal: Right of First Refusal: Yes: ☐ No: ☐ Payable in: Stock Only: ☐
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement, the Plan and the stock plan prospectus for this Plan. As of the Date
of Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersede all prior oral and written agreements on the
terms of the Award, with the exception, if applicable, of (i) the written
employment agreement or offer letter agreement entered into between the Company
and Participant specifying the terms that should govern this Award, and (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law. By accepting this Award, you consent to receive Plan
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company. MVB FINANCIAL CORP. PARTICIPANT:
By: Signature Signature Title: Date: Date: ATTACHMENTS: Award Agreement, 2013
Stock Incentive Plan (Amended) 1 Rev 5.20.2019



--------------------------------------------------------------------------------



 
[a2019rsuawardandagreemen002.jpg]
Exhibit 10.1 MVB FINANCIAL CORP. RESTRICTED STOCK UNIT GRANT NOTICE RESTRICTED
STOCK UNIT AGREEMENT Pursuant to the Restricted Stock Unit Grant Notice (the
“Grant Notice”) and this Restricted Stock Unit Agreement (the “Agreement”) and
in consideration of your services, MVB Financial Corp. (the “Company”) has
awarded you a Restricted Stock Unit award (the “Award”) under its 2013 Stock
Incentive Plan (Amended) (the “Plan”) for the number of Restricted Stock Units
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement or in the Grant Notice but defined in the Plan will have the same
definitions as in the Plan. In the event of any conflict between the terms in
this Agreement and the Plan, the terms of the Plan will control. The details of
your Award, in addition to those set forth in the Grant Notice and the Plan, are
as follows. 1. GRANT OF THE AWARD. This Award represents your right to be issued
on a future date one share of the Company’s Common Stock for each Restricted
Stock Unit that vests. 2. VESTING. (a) Your Restricted Stock Units will vest as
provided in the Grant Notice. Vesting will cease upon the termination of your
continued and unbroken service as a full-time employee of the Company subject to
vacations, holidays, and other leave periods as provided by the Company for its
employees or as provided by law (“Continuous Service”). Any Restricted Stock
Units that have not yet vested will be forfeited on the termination of your
Continuous Service. (b) In the event of termination of your employment in
connection with a Change in Control (as set forth below), your Award of RSUs
shall immediately vest upon such termination. Termination of your employment
shall be in connection with a Change in Control only if termination occurs
within twelve (12) months following a Change in Control and either (i) your
employment is terminated by the Company other than for Cause, or (ii) your
employment is voluntarily terminated by you for Good Reason. For purposes of
this Award, “Good Reason” means your resignation of your employment with the
Company as a result of one or more of the following reasons: (i) the Company
materially reduces the amount of your base salary or the benefits provided to
you by the Company, (ii) the Company materially diminishes your authority,
duties, or responsibilities, or (iii) the Company requires you that your
principal place of work will be relocated by a distance of 50 miles or more;
provided that you must deliver to the Company written notice of your resignation
for Good Reason no later than 90 days after the occurrence of any such event in
order for your resignation with Good Reason to be effective hereunder, such
resignation will not be effective until the 30th day following receipt of such
written notice by the Company and such resignation shall not be deemed to be for
Good Reason hereunder unless the circumstance giving rise to your Good Reason
remains uncured at the end of such 30-day period. With respect to any
performance based RSU Award, such as a TSR-Vested RSU or an ROA-Vested RSU,
accelerated vesting upon termination of employment in connection with a Change
of Control shall be limited to the Target Number of RSUs. The Target Number of
RSUs shall mean the RSUs that would have vested had performance of the relevant
vesting conditions at the end of the vesting period been at the same level of
performance that existed on the date of the Change in Control. 3. NUMBER OF
RESTRICTED STOCK UNITS & SHARES OF COMMON STOCK. (a) The Restricted Stock Units
subject to your Award will be adjusted for capitalization changes, as provided
in the Plan. (b) Any additional Restricted Stock Units and any shares, cash or
other property that become subject to the Award pursuant to this Section 3 will
be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award. 2 Rev 5.20.2019



--------------------------------------------------------------------------------



 
[a2019rsuawardandagreemen003.jpg]
Exhibit 10.1 (c) No fractional shares or rights for fractional shares of Common
Stock will be created pursuant to this Section 3. Any fraction of a share will
be rounded down to the nearest whole share. 4. SECURITIES LAW COMPLIANCE. You
will not be issued any Common Stock underlying the Restricted Stock Units or
other shares with respect to your Restricted Stock Units unless either (i) the
shares are registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award also must comply with other applicable laws
and regulations governing the Award, and you will not receive shares underlying
your Restricted Stock Units if the Company determines that such receipt would
not be in material compliance with such laws and regulations. 5.
TRANSFERABILITY. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Restricted Stock Units or the shares in respect of your
Restricted Stock Units. This restriction on transfer will lapse upon delivery to
you of shares in respect of your vested Restricted Stock Units. (a) Death. Your
Restricted Stock Units are not transferable other than by will and by the laws
of descent and distribution. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Agreement. In
the absence of such a designation, your executor or administrator of your estate
will be entitled to receive, on behalf of your estate, such Common Stock or
other consideration. (b) Domestic Relations Orders. Upon receiving written
permission from the Board or its duly authorized designee, and provided that you
and the designated transferee enter into transfer and other agreements required
by the Company, you may transfer your right to receive the distribution of
Common Stock or other consideration under your Restricted Stock Units, pursuant
to the terms of a domestic relations order or official marital settlement
agreement that contains the information required by the Company to effectuate
the transfer. You are encouraged to discuss with the Company’s General Counsel
the proposed terms of any such transfer prior to finalizing the domestic
relations order or marital settlement agreement to help ensure the required
information is contained within the domestic relations order or marital
settlement agreement. The Company is not obligated to allow you to transfer your
Award in connection with your domestic relations order or marital settlement
agreement. 6. DATE OF ISSUANCE. (a) The issuance of shares in respect of the
Restricted Stock Units is intended to comply with Treasury Regulation Section
1.409A-1(b)(4) and will be construed and administered in such a manner. (b)
Subject to the satisfaction of the withholding obligations set forth in Section
10 of this Agreement, in the event one or more Restricted Stock Units vests, the
Company will issue to you, on the applicable vesting date, one share of Common
Stock for each Restricted Stock Unit that vests and such issuance date is
referred to as the “Original Issuance Date.” If the Original Issuance Date falls
on a date that is not a business day, delivery will instead occur on the next
following business day. However, if (i) the Original Issuance Date does not
occur (1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy on trading in
Company securities, or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market
(including but not limited to under a previously established Company-approved
10b5-1 trading plan), and (ii) the Company elects, prior to the Original
Issuance Date, (1) not to satisfy the Withholding Taxes described in Section 10
by withholding shares of Common Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award, (2) not to permit you to enter
into a “same day sale” commitment with a broker-dealer pursuant to Section 10 of
this Agreement (including but not limited to a commitment under a previously
established Company-approved 10b5-1 trading plan) and (3) not to permit you to
pay your Withholding Taxes in cash, then the shares that would otherwise be
issued to you on the Original Issuance 3 Rev 5.20.2019



--------------------------------------------------------------------------------



 
[a2019rsuawardandagreemen004.jpg]
Exhibit 10.1 Date will not be delivered on such Original Issuance Date and will
instead be delivered on the first business day when you are not prohibited from
selling shares of the Company’s Common Stock in the open public market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulation Section 1.409A-1(b)(4), no later than the date
that is the 15th day of the third calendar month of the year following the year
in which the shares of Common Stock under this Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d). 7. DIVIDENDS. Dividends and other distributions with
respect to RSU’s will be withheld by the Company and credited to your RSU
Account; provided that any dividends or other distributions shall vest only if
and to the extent that the underlying RSU Award vests, as determined by the
Committee. Any dividends or distributions so withheld by the Committee and
attributable to any particular share of an RSU Award shall be subject to the
same restrictions on transferability as the shares of the RSU Award with respect
to which they were paid, and, if such RSU’s are forfeited, you shall have no
right to such dividends or distributions. 8. RESTRICTIVE LEGENDS. The Common
Stock issued with respect to your Restricted Stock Units will be endorsed with
appropriate legends determined by the Company. Shares of stock issued by the
Company hereunder may, at the discretion of the Committee, be issued subject to
a right of first refusal on the part of the Company to purchase such shares in
the event you, or your heirs, successors, executors, administrators, or assigns
should ever desire to sell, transfer, assign, pledge, or otherwise dispose of
such shares, in whole or in part (“a Disposition”). In any such event, the you
or such heir, executor, administrator, or assign (a “Disposing Participant”)
shall notify the Company of such desire and the Company shall have, for a period
of thirty (30) days following receipt of such notice, the right and option to
purchase such shares upon the same terms and conditions and at the same price as
the Disposing Participant proposes to dispose of such shares. If the Company
desires to exercise its right and option, it shall so notify the Disposing
Participant of such desire within said thirty (30) day period. In the event the
proposed Disposition is for consideration other than cash, and the Company and
the Disposing Participant cannot agree on the cash equivalent to be paid by the
Company to the Disposing Participant, the Disposing Participant may dispose of
the shares, but the shares shall remain subject to Company’s right of first
refusal until such time as they are proposed to be disposed of for cash and the
Company elects not to exercise its right of first refusal. Shares subject to a
right of first refusal shall contain the following legend: THE SHARES OF STOCK
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST REFUSAL HELD BY
MVB FINANCIAL CORP. PURSUANT TO MVB FINANCIAL CORP. 2013 STOCK INCENTIVE PLAN. A
COPY OF MVB FINANCIAL CORP. 2013 STOCK INCENTIVE PLAN IS AVAILABLE FOR
INSPECTION AT THE OFFICE OF THE BANK. 9. AWARD NOT A SERVICE CONTRACT. Your
Continuous Service is not for any specified term and may be terminated by you or
by the Company or an affiliate at any time, for any reason, with or without
cause and with or without notice. Nothing in this Agreement (including, but not
limited to, the vesting of your Restricted Stock Units or the issuance of the
shares subject to your Restricted Stock Units), the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an affiliate; (ii) constitute any promise or
commitment by the Company or an affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have. 10. WITHHOLDING OBLIGATIONS. (a) On each vesting
date, and on or before the time you receive a distribution of the shares
underlying your Restricted Stock Units, and at any other time as reasonably
requested by the Company in accordance with applicable tax laws, you agree to
make adequate provision for any sums required to satisfy the federal, 4 Rev
5.20.2019



--------------------------------------------------------------------------------



 
[a2019rsuawardandagreemen005.jpg]
Exhibit 10.1 state, local and foreign tax withholding obligations of the Company
or any affiliate that arise in connection with your Award (the “Withholding
Taxes”). Specifically, the Company or an affiliate may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes relating to your Award by
any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company or an affiliate;
(ii) causing you to tender a cash payment; (iii) permitting or requiring you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Restricted Stock Units to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with your Restricted Stock Units with
a Fair Market Value (measured as of the date shares of Common Stock are issued
to you) equal to the amount of such Withholding Taxes; provided, however, that
the number of such shares of Common Stock so withheld will not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. (b) Unless the Withholding Taxes of the Company and/or any
affiliate are satisfied, the Company will have no obligation to deliver to you
any Common Stock. (c) In the event the Company’s obligation to withhold arises
prior to the delivery to you of Common Stock or it is determined after the
delivery of Common Stock to you that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount. 11. UNSECURED OBLIGATION. Your Award is unfunded,
and as a holder of vested Restricted Stock Units, you will be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares or other property pursuant to this Agreement. You will not
have voting or any other rights as a stockholder of the Company with respect to
the shares to be issued pursuant to this Agreement until such shares are issued
to you. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person. 12. NON-SOLICITATION; NON-INTERFERENCE. You hereby agree that, during
the term of employment with the Company or any affiliate and for a one-year
period following the termination of such employment (collectively, the
“Restricted Period”), you will not, directly or indirectly, solicit business
from any person, firm, corporation or other entity which was a customer or
supplier of Company or any affiliate during the term of your employment, or from
any successor in interest in any such person, firm, corporation or other entity
for the purpose of securing business or contracts related to the business of the
Company and its affiliates. During the Restricted Period, you shall not directly
or indirectly, as employee, agent, consultant, stockholder, director, co-partner
or in any other individual or representative capacity: (a) engage, recruit or
solicit for employment or engagement, any person who is or becomes employed or
engaged by Company or any of its affiliates during the Restricted Period, or
otherwise seek to influence or alter any such person’s relationship with the
Company or any of its affiliates, or (b) solicit or encourage any present or
future customer or supplier of Company to terminate or otherwise alter his, her
or its relationship with Company. You acknowledge that the provisions of this
section are reasonable and will not cause you undue economic hardship. 13. OTHER
DOCUMENTS. You hereby acknowledge receipt of and the right to receive a document
providing the information required by Rule 428(b)(1) promulgated under the
Securities Act, which includes the Plan prospectus. In addition, you acknowledge
receipt of the Company’s policy permitting certain individuals to sell shares
only during certain “window” periods and the Company’s insider trading policy,
in effect from time to time. 14. NOTICES. Any notices provided for in this
Agreement or the Plan will be given in writing (including electronically) and
will be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five days after deposit in the United States
mail, postage prepaid, addressed to you at the last 5 Rev 5.20.2019



--------------------------------------------------------------------------------



 
[a2019rsuawardandagreemen006.jpg]
Exhibit 10.1 address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this Award by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting this Award, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company. 15. MISCELLANEOUS. (a) The rights
and privileges granted pursuant to this Agreement may not be transferred or
assigned by any person other than the Employee, except as provided in the Plan.
If any rights and obligations of the Company under your Award are transferable
to any one or more persons or entities, and all covenants and agreements
hereunder will inure to the benefit of and be enforceable by the Company’s
successors and assigns. (b) You agree upon request to execute any further
documents or instruments necessary or desirable in the sole determination of the
Company to carry out the purposes or intent of your Award. (c) You acknowledge
and agree that you have reviewed your Award in its entirety, have had an
opportunity to obtain the advice of counsel prior to executing and accepting
your Award, and fully understand all provisions of your Award. (d) This
Agreement will be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required. (e) All obligations of the Company under the Plan and this
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all the business and/or
assets of the Company. 16. GOVERNING PLAN DOCUMENT. Your Award is subject to all
the provisions of the Plan, the provisions of which are hereby made a part of
your Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. Except as expressly provided in this Agreement, in the event of any
conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan will control. In addition, your Award (and any
compensation paid, or shares issued under your Award) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law. 17. SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid. 18. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the
Award subject to this Agreement will not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Employee’s benefits
under any employee benefit plan sponsored by the Company or any affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
affiliate’s employee benefit plans. 19. AMENDMENT. Any amendment to this
Agreement must be in writing, signed by a duly authorized representative of the
Company. The Board reserves the right to amend this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
interpretation, ruling, or judicial decision. 6 Rev 5.20.2019



--------------------------------------------------------------------------------



 
[a2019rsuawardandagreemen007.jpg]
Exhibit 10.1 20. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is
intended to comply with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4). However, if this Award fails to satisfy the
requirements of the short-term deferral rule and is otherwise not exempt from,
and therefore deemed to be deferred compensation subject to, Section 409A of the
Code, and if you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six months thereafter will not be
made on the originally scheduled dates and will instead be issued in a lump sum
on the date that is six months and one day after the date of the separation from
service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
taxation on you in respect of the shares under Section 409A of the Code. Each
installment of shares that vests is a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2). 21. NO OBLIGATION TO MINIMIZE TAXES.
The Company has no duty or obligation to minimize the tax consequences to you of
this Award and will not be liable to you for any adverse tax consequences to you
arising in connection with this Award. You are hereby advised to consult with
your own personal tax, financial and/or legal advisors regarding the tax
consequences of this Award and by signing the Grant Notice, you have agreed that
you have done so or knowingly and voluntarily declined to do so. * * * This
Restricted Stock Unit Agreement will be deemed to be signed by you upon the
signing by you of the Restricted Stock Unit Grant Notice to which it is
attached. 7 Rev 5.20.2019



--------------------------------------------------------------------------------



 
[a2019rsuawardandagreemen008.jpg]
Exhibit A MVB FINANCIAL CORP. RSU VESTING SCHEDULE PROGRAM ELEMENT NUMBER OF
RSU’S VESTING Time-Vested RSU’s 100% 5-year graded vesting schedule: 20% per
year of continuous service. TSR-Vested RSU’s , If Total Shareholder Return
(“TSR”) for the Company 100% on the 3rd Anniversary meets the 50th percentile of
the Peer Group as defined by of the Commencement Date, if the Company during the
entire 3-year vesting period. If and to the extent TSR goals are TSR exceeds the
50th percentile of the Peer Group, but is met. less than 75th percentile, the
number of shares of common stock awarded upon vesting will be calculated on a
prorated basis. If TSR is below the 50th percentile, no award will be granted. ,
If TSR for the Company meets or exceeds the 75th percentile of the Peer Group
during the entire 3-year vesting period, then the number of shares of common
stock awarded upon vesting will equal 150% of one share of common stock.
ROA-Vested RSU’s , If the Return on Assets (“ROA”) in the third year of the 100%
on the 3rd Anniversary of three-year vesting period is equal to 1.0%. If ROA
exceeds the Commencement Date if 1.0%, but is less than 1.15%, the number of
shares of and to the extent ROA goals common stock awarded upon vesting will be
calculated on are met. a prorated basis. If ROA is below 1.0%, no award will be
granted. , If the ROA in the third year of the three-year vesting period is
equal to or greater than 1.15%, the number of shares of common stock awarded
upon vesting will equal 150% of one share of common stock.



--------------------------------------------------------------------------------



 